Order entered May 10, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-12-01175-CV

                               SHAUN BURGESS, Appellant

                                              V.

                            CASTLE KEEPERS, INC., Appellee

                      On Appeal from the County Court at Law No. 2
                                  Collin County, Texas
                          Trial Court Cause No. 002-01984-2012

                                          ORDER
       The Court has before it appellee’s April 29, 2013 motion to extend time to file brief and

appellant’s May 8, 2013 notice of objection to that motion. The Court GRANTS the motion and

ORDERS appellee to file its brief by May 24, 2013.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE